                  Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 1 of 11 PageID #:5474




                                   UNITED STATES DISTRICT COURT
                                                             Northem District of Illinois


                UNITED STATES OF AMERICA                                   JUDGMENT IN A CRIMINAL CASE
                           v.

                 VICENTE ZAMBADA-NIEBLA                                    Case Number:                  0e   cR 383(3)
                                                                           USM Number:                   22875-424



                                                                           Frank Anthony Perez
                                                                           Defendant's attorney

THE DEFENDANT:
I   pleaded guilty to count(s) One of the Third Superseding Indictment
E   pleaded nolo contendere to count(s)             which was accepted by the court.
E   was found guilty on    count(s)          after a plea of not guilty.

The defendant is adjudicated guilty oftirese offenses:
 Title & Section / Nature of Offense                                                            Offense Ended              Count
 2l U.S.C. Section 846,21U.S.C. Section 841(bXlXA),                                             March,2009                 One
    Conspiracy to Possess with Intent to Distribute and
    Distribute Cocaine and Heroin




The defendant is sentenced as provided in pages 2 through 8 ofthis judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

E   ttre defendant   has been found not guilty on count(s)

E   Count(s) any remaining are dismissed on the motion of the United States.

It is ordered that the defendant must notifu the United States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notifu the court and United States Attorney of material changes in economic circumstances.




                                                                                       Signature ofJudge
                                                                                       Ruben Castillo, United States District Judge
                                                                                       Name and Title of Judge

                                                                                       May 30, 2019
                                                                                       Date

                        s"ts:lld        08   ultsfs
                    Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 2 of 11 PageID #:5475
ILND 2458 (Rev. 04/1912019) Judgment in   a   Criminal Case
    - Imprisonment
Sheet 2                                                                                                                      Judsment   -   Pape 2 of 8

DEFENDANT: Vicente Zambada-Niebla
CASE NUMBER: 09 CR 383(3)
                                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
I 69 months on Count One; to run concurently with Defendant's sentence in I 8 CR 484- I . This sentence imposed includes credit for the            1   I
months of custody in Mexico from March 18,2009 to February 28,2010.

tr        The court makes the following recommendations to the Bureau of Prisons:

E         The defendant is remanded to the custody of the United States Marshal.

tr        The defendant shall surrender to the United States Marshal for this district:

            traton
     tl        as   notified by the United States Marshal.

     tr        The defendant shall surrender for service ofsentence at the institution designated by the Bureau ofPrisons:

          tr         before 2:00 pm on

          tr         as   notified by the United States Marshal.

          tl         as   notified by the Probation or Pretrial Services Office.




                                                                      RETURNI

I have executed this judgment as follows:




Defendant delivered on                                                        at                                with a certified copy of this
judgment.




                                                                                        LTNITED STATES MARSHAL



                                                                                   By
                                                                                        DEPUTY UNITED STATES MARSHAL
                        Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 3 of 11 PageID #:5476

ILND 245D (Rev. 0412912019) Judgment in   a   Criminal Case for Revocation
Sheet 3   -   Supervised Release                                                                                                    Judement    -   Pase 3 of 8

DEFENDANT: Vicente Zambada-Niebla
CASE NUMBER: 09 CR 383(3)

              MANDATORY CONDITIONS OF SUPERVTSED RELEASE PURSUANT TO                                                      18 U.S.C S 3583(d)

Upon release from imprisonment, you shall be on supervised release for a term of:
Five (5) years on Count One, to run concurrently with Case No. 1 8 CR 484- I

         You must report to the probation office in the district to which you are released within 72 hours of release from the custody of the
Bureau of Prisons. The court imposes those conditions identified by checkmarks below:



During the period of supervised release:
 tr (l) you shall not commit another Federal, State, or local crime.
 B (2) you shall not unlawfully possess a controlled substance.
 tr (3) you shall attend a public, private, or private nonprofit offender rehabilitation      program that has been approved by the court,            if
                 an approved program is readily available within a 50-mile radius of your legal residence. [Use for a first conviction of a
                 domestic violence crime, as defined in $ 3561(b).1
 tr       (4) you shall register and comply with all requirements of the Sex Offender Registration and Notification Act (42 U.S.C.          S
                  16913).
 E        (5) you shall cooperate in the collection of a DNA sample if the collection of such a sample is required by law.
 tr       (6) you shall refrain from any unlawful use of a controlled substance AND submit to one drug test within 1 5 days of release on
              supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use ofa controlled substance during
                 each year ofsupervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant
                 if reliable sentencing information indicates a low risk of future substance abuse by the defendant.]

   DISCRETIONARY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C                                         S   3563(b) AND 18 U.S.C    S    3sS3(d)

Discretionary Conditions        The court orders that you abide by the following conditions during the term of supervised release because such
                                   -
conditions are reasonably related to the factors set forth in $ 3553(aXl) and (aX2)G). (C). and (D): such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in $ 3553 (aX2) (B). (C). and (D): and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified by checkmarks below:

During the period ofsupervised release:
 tr (l)            you shall provide financial support to any dependents ifyou are financially able to do so.
 tr Q)             you shall make restitution to a victim of the offense under $ 3556 (but not subject to the limitation of $ 3663(a) or
                   g   3663A(cXlXA)).
 tr (3)             you shall give to the victims of the offense notice pursuant to the provisions of $ 3555, as follows: s ffi,
 XX (4)            you shall seek, and work conscientiously at, lawful employment or, if you are not gainfully employed, you shall pursue
                   conscientiously a course of study or vocational training that will equip you for employment.
 tr (5)            you shall refrain from engaging in the following occupation, business, or profession bearing a reasonably direct relationship
                   to the conduct constituting the offense, or engage in the following specified occupation, butjlg-;.f, or profession only to a
                   stated degree or under stated circumstances; (if checked yes, please indicate restriction(s))   rey.
 E (6)             you shall not knowingly meet or communicate with any person whom you know to be engaged, or planning
                   to be engaged, in criminal activity and shall=ljt:
                       trvisit the following type of places: ffid .
                       trknowingly meet or communicate with the following persons: #ry '
 X O              you shall reliain from E any or Et excessive use of alcohol (defined as El having a blood alcohol concentration
                  greater than 0.08; or E3       ), and from any use ofa narcotic drug or other controlled substance, as defined in $ 102
                  of the Controlled Substances Act (!! U.S.C. S 80D, without a prescription by a licensed medical practitioner.
 A (8)            you shall not possess a firearm, destructive device, or other dangerous weapon.
                         Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 4 of 11 PageID #:5477
ILND 245D (Rev. 04129/2019) Judgment in     a   Criminal Case for Revocation
    - Supervised Release
Sheet 3                                                                                                                                        Judgment-Paee4of8
DEFENDANT: Vicente Zambada-Niebla
CASE NUMBER: 09 CR 383(3)

 u        (9)        tr      you shall participate, at the direction of a probation officer, in a substance abuse treatment program, which may
                             include urine testing up to a maximum of 104 tests per year.
                     tr     you shall participate, at the direction of a probation officer, in a mental health treatment program, and shall take
                            any medications prescribed by the mental health treatment provider
                     tr    y9=-11,,.$all participate, at the direction of a probation officer, in medical care; (if checked yes, please specifu:
                            ti:t:FA')
 tr       (10)       (intermiffent confinement):1rou shall remain in the custody of the Bureau of Prisons during nights, weekends, or other
                     intervals of time, totaling ltlflLlLlill [no more than the lesser of one year or the term of imprisonment authorized for the
                     offense], during the first year ofthe term ofsupervised release (provided, however, that a condition set forth in
                     S3563(bX10) shall be imposed only for a violation of a condition of supervised release in accordance with $ 3583(e)(2)
                     and only when facilities are available) for the following period fl#$q-',.
 tr       (l   l)    (community confinement): you shall reside at, or participate in the program of a community corrections facility
                     (including a facility maintalned or under contract to the Bureau of Prisons) for all or part of the term of supervised
                     release, for a period of liil;fijffi months.
 tr       (12)       you shall work in community service for                 hours as directed by a probation officer.
 tr       (   l3)    youshallresideinthefollowingplaceorarea:1,,i,l,orrefrainfromresidinginaspecifiedplaceorarea:::
 x        (14)       you shall refrain from knowingly leaving the federal judicial district where you are being supervised, unless
                     granted permission to leave by the court or a probation officer. The geographic area of the Northern District of
                     Illinois currently consists of the Illinois counties of Cook, DuPage, Grundy, Kane, Kendall, Lake, LaSalle, Will,
                     Boone, Carroll, DeKalb, Jo Daviess, Lee, McHenry, Ogle, Stephenson, Whiteside, and Winnebago.
 tr       (15)       you shall report to a probation officer as directed by the court or a probation officer.
 a        (16) A             you shall permit a probation officer to visit     you   I   at any reasonable time   or E   as   specified:   ,
                              X   at home                 E   at work                    E   at school               E    at a community service location
                              B   other reasonable location specified by a probation officer
                        tr you shall permit confiscation ofany contraband observed in plain view ofthe probation officer.
 B        (17)       you shall notify a probation officer withinT2 hours, after becoming aware of any change in residence, employer, or
                    workplace and, absent constitutional or other legal privilege, answer inquiries by a probation officer. You shall answer
                    truthfully any inquiries by a probation officer, subject to any constitutional or other legal privilege.
 B        (18)       you shall notifu a probation officer withinT2 hours if after being arrested, charged with a crime, or questioned by a law
                    enforcement officer.
 tr       (19)      (home confinement)
                    tr     (a)(i) (home incarceration) for a period of _ months, you are restricted to your residence at all times except for
                           medical necessities and court appearances or other activities specifically approved by the court.
                    tr (a)(ii) (home detention) for a period of _ months, you are restricted to your residence at all times except for
                           employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits;
                           court appearances; court-ordered obligations; or other activities pre-approved by the probation officer.
                    tr (a)(iii) (curfew) for a period of_ months, you are restricted to your residence every day.
                    tr from the times directed by the probation officer; or E from _ to _.
                    tr (b) your compliance with this condition, as well as other court-imposed conditions of supervision, shall be monitored
                           by a form oflocation monitoring technology selected at the discretion ofthe probation officer, and you shall abide
                           by all technology requirements.
                    tr (c) you shall pay all or part of the cost of the location monitoring, at the daily contractual rate, if you are financially
                           able to do so.
 tr       (20)      you shall comply with the terms of any couft order or order of an administrative process pursuant to the law of a State, the
                    District of Columbia, or any other possession or territory of the United States, requiring payments by you for the support
                    and maintenance of a child or of a child and the parent with whom the child is living.
tr        (21)      (deportation): you shall be surrendered to a duly authorized official of the Homeland Security Department for a
                    determination on the issue of deportability by the appropriate authority in accordance with the laws under the Immigration
                    and Nationality Act and the established implementing regulations. If ordered deported, you shall not remain in or enter the
                    United States without obtaining, in advance, the express written consent of the United States Attorney General or the
                    United States Secretary of the Department of Homeland Security.
tr        (22)      you shall satisfu such other special conditions as ordered below.
                       Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 5 of 11 PageID #:5478

ILND 245D (Rev. 0412912019) Judgment in    a   Criminal Case for Revocation
Sheet 3  Release
          -   Supervised                                                                                                             Judgment- Page 5 of8
DEFENDANT: Vicente Zambada-Niebla
CASE NUMBER: 09 CR 383(3)
 tr       (23)      You shall submit your person, property, house, residence, vehicle, papers [computers (as defined in 18 U.S.C. 1030(e)(l)),
                    other electronic communications or data storage devices or media,] or offrce, to a search conducted by a United States
                    Probation Officer(s). Failure to submit to a search may be grounds for revocation of release. You shall warn any other
                    occupants that the premises may be subject to searches pursuant to this condition. An officer(s) may conduct a search
                    pursuant to this condition only when reasonable suspicion exists that you have violated a condition ofyour supervision and
                    that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
                    reasonable manner.
 tr (24)              Other:

SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT TO l8 U.S.C.3563(bX22) and 3583(d)
The court imposes those conditions identified by checkmarks below:

During the term ofsupervised release:
 tr   (l)     if you have not obtained a high school diploma or equivalent, you shall participate in          a General Educational
                      Development (GED) preparation course and seek to obtain a GED within the first year of supervision.
 trQ)                 you shall participate in an approved job skilltraining program at the direction of a probation officer within the first 60
                      days of placement on supervision.
 tr (3)               you shall, if unemployed after the frrsl-60 days of supervision, or if unemployed for 60 days after termination or lay-off
                      liom employment, perform at least           hours of community service per week at the direction of the probation office
                      until gainfully employed. The total amount of community service required over your term of service shall not exceed
                      it,liillEhours.
 tr       (4)         you shall not maintain employment where you have access to other individual's personal information, including, but not
                      limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer.
 tr       (5)         you shall not incur new credit charges or open additional lines ofcredit without the approval ofa probation officer
                      unless you are in compliance with the financial obligations imposed by this judgment.
 tr       (6)         you shall provide a probation officer with access to any requested financial information requested by the probation
                      officer to monitor compliance with conditions of supervised release.
 trQ)                 within 72 hours of any significant change in your economic circumstances that might affect your ability to pay
                      restitution, fines, or special assessments, you must notify the probation officer of the change.
 tr (8)               you shall file accurate income tax returns and pay all taxes, interest, and penalties as required by law.
 tr (e)               you shall participate in a sex offender treatment program. The specific program and provider will be determined by a
                      probation officer. You shall comply with all recommended treatment which may include psychological and
                      physiological testing. You shall maintain use of all prescribed medications.
                     tr You shall comply with the requirements of the Computer and Internet Monitoring Program as administered by the
                              United States Probation Office. You shall consent to the installation of computer monitoring software on all
                              identified computers to which you have access and to which the probation officer has legitimate access by right or
                              consent. The software may restrict and,/or record any and all activity on the computer, including the capture of
                              keystrokes, application information, Internet use history, email correspondence, and chat conversations. A notice
                             will be placed on the computer at the time of installation to warn others of the existence of the monitoring
                              software. You shall not remove, tamper with, reverse engineer, or in any way circumvent the software.
                     tr The cost of the monitoring shall be paid by you at the monthly contractual rate, if you are financially able, subject
                             to satisfaction of other financial obligations imposed by this judgment.
                     tr You shall not possess or use at any location (including your place of employment), any computer, external storage
                             device, or any device with access to the Internet or any online computer service without the prior approval of a
                             probation officer. This includes any Internet service provider, bulletin board system, or any other public or private
                             network or email system
                     tr You shall not possess any device that could be used for covert photography without the prior approval ofa
                             probation officer.
                     tr You shall not view or possess child pomography. If the treatment provider determines that exposure to other
                             sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely
                             to assist the treatment process, such proposed conditions shall be promptly presented to the court, for a
                             determination, pursuant to 18 U.S.C. $ 35S3(e)(2), regarding whether to enlarge or otherwise modif, the
                             conditions of supervision to include conditions consistent with the recommendations of the treatment provider.
                        Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 6 of 11 PageID #:5479

ILND 245D (Rev.04/29/2019) Judgment in       a   Criminal Case for Revocation
Sheet 3   *   Supervised Release                                                                                                          Judement-Paee6of8
DEFENDANT: Vicente Zambada-Niebla
CASE NUMBER: 09 CR 383(3)

                             tr       You shall not, without the approval of a probation officer and treatment provider, engage in activities that will
                                      put you in unsupervised private contact with any person under the age of I 8, and you shall not knowingly visit
                                      locations where persons under the age of I 8 regularly congregate, including parks, schools, school bus stops,
                                      playgrounds, and childcare facilities. This condition does not apply to contact in the course of normal
                                      commercial business or unintentional incidental cotrt8c1,,-,,,,.,,,,
                             tr       This condition does not apply to your family members: fiftfip;;11 [Names]
                             tr       Your employment shall be restricted to the judicial district and division where you reside or are supervised,
                                      unless approval is granted by a probation officer. Prior to accepting any form ofemployment, you shall seek the
                                      approval ofa probation officer, in order to allow the probation officer the opportunity to assess the level ofrisk
                                     to the community you will pose if employed in a particular capacity. You shall not participate in any volunteer
                                      activity that may cause you to come into direct contact with children except under circumstances approved in
                                      advance by a probation officer and treatment provider.
                             tr       You shall provide the probation officer with copies of your telephone bills, all credit card statements/receipts,
                                     and any other financial information requested.
                             tr      You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that
                                     impose restrictions beyond those set forth in this order.
                   (   l0)    you shall pay to the Clerk of the Court any financial obligation ordered herein that remains unpaid at the
                              commencement of the term of supervised release , at a rate of not less than l0%o of the total of your gross earnings
                              minus federal and state income tax withholdings.
 tr                (l l)      you shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the
                              prior permission of the court.
 tr                (12)       you shall pay to the Clerk of the Court           $
                                                                                as repayment to the United States of govgl1lrglr-l_tgrds y_"_o_u 19-c_-ei1q$_
                              d.u.rffi1he investigation of this offense. (The Clerk of the Court shall remit the tunds to ,4, .ffiftftry{h *gdffip6]
                              #ffiffi.)
 tr                (   l3)    You shall observe one Reenfiry Court session, as instructed by your probation officer.
 tr                (14)       other:$,liLii=
                 Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 7 of 11 PageID #:5480
ILND 2458 (Rev.04ll9l20l9) Judgment in   a   Criminal Case
Sheet 5 - Criminal Monetary Penalties                                                                                            Judgment   -   Page 7 of 8

DEFENDANT: Vicente Zambada-Niebla
CASE NUMBER: 09 CR 383(3)


                                                 CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                                    Assessment         JVTA Assessment*                        Fine                 Restitution
 TOTALS                                                      100.00             (JVTA)                      (FINE)                     (REST)


 !     The determination of restitution is deferred            until
                                                           . An Amended Judgment in a Criminql Cqse (Ao 2t5e will be entered after such
       determination.
 !     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. S 3664(i), all nonfederal
       victims must be paid before the United States is paid.

     <restitutiondata>

      tr         Restitution amount ordered pursuant to plea agreement $

      tr        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
                before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. S 3612(f). All of the payment options on Sheet
                6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. g 3612(9).
      n         The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                 tr             the interest requirement is waived for the

                 tr             the interest requirement for           the    is modified as follows:

      tr        The defendant's non-exempt assets, if any, are subject to immediate execution to satisfu any outstanding restitution or fine
                obligations.

      x Justice for Victims of Trafficking Act of 2015, Pub. L. No. I l4-22.
      * Findings for the total amount of  losses are required under Chapters 109A, 110,          ll0A, and 1l3A of Title l8 for offenses    committed
      on or after September 13,1994, but before April23,1996.
                        Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 8 of 11 PageID #:5481
ILND 2458 (Rev. 04/19/2019) Judgment in   a   Criminal Case
Sheet   6-   Schedule   ofPayments                                                                                                               Judgment- Page 8 of8
DEFENDANT: Vicente Zambada-Niebla
CASE NUMBER: 09 CR 383(3)
                                                              SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:


         A         Lump sum payment of S100.00 due immediately.

                   tr       balance due not later    than       , or

                   tr       balance due in accordance with      E   C,   E   D,   n   E, or   !   F below; or


         tr        Payment to begin immediately (may be combined with             E    C,     E   D, or   E   F below); or


         tr        Payment in equal (e.g. weekly, monthly, quarterly) installments of $                              over    a   period   of   (e.g., months or years), to
                   commence (e.g., 30 or 60 days) after the date of this judgment; or
         tr        Payment in equal (e.g. weekly, monthly, quarterly) installments of $       over a period of                                 (e.g., months or years),   to
                   commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or
         tr        Payment during the term of supervised release will commence within         (e.g., 30 or 60 days) after release from imprisonment.
                   The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

         tr        Special instructions regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

tr       Joint and Several

Case Number                                           Total Amount                    Joint and Several                 Corresponding Payee,        if
Defendant and Co-Defendant Names                                                      Amount                            Appropriate
(including defendant number)

**See above for Defendant and Co-Defendant Names and Case Numbers (including
                                                                             defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.*x

tr       The defendant shall pay the cost ofprosecution.

tr       The defendant shall pay the following court cost(s):


tr       The defendant shall forfeit the defendant's interest in the following property to the United States: see attached Preliminary Order                       of
         Forfeiture dated 5 /30 I 19.

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
  Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 9 of 11 PageID #:5482




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
                v.)
                                             )   No. 09 CR 383-3
JESUS VICENTE ZAMBADA-NIEBLA                 )
   alkla "Vicente Zambada-Niebla,"           )   Hon. Ruben Castillo
   alkla "Vicente Zambada,"                 )
   alkla "Mayito,"                          )
   alkla "30"                               )

                       PRELIMINARY ORDER OF FORFEITURE

         The United States asks this Court to issue a preliminary order of forfeiture

pursuant to Title 18, United States Code, Section 853, and Fed. R. Crim. P. 32.2.

         (a)    On January 5, 2012, a third superseding indictment was returned

charging defendant JESUS VICENTE ZAMBADA-NIEBLA and others with                        a

violation of the Controlled Substances Act pursuant to the provisions of 21 U.S.C.

S 846,   amongst other violations;

         G)     The third superseding indictment sought forfeiture to the United States

of specific property pursuant to the provisions of 21 U.S.C.   S   853(aX1) and (2);

         (c)   On April 3, 2013, pursuant to Fed R. Crim. P. 11, defendant JESUS

VICENTE ZAMBADA-NIEBLA entered a voluntary plea of guilty to Count One of

the third superseding indictment;

         (d)   Pursuant   to the terms of his plea agreement, defendant            JESUS

VICENTE ZAMBADA-NIEBLA agreed that he is liable to the United States for
  Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 10 of 11 PageID #:5483




approximately S1,373,415,000 which represents proceeds traceable to a violation of

21 U.S.C. S 846, and is therefore subject to forfeiture pursuant to 21 U.S.C. S 853(a)(1)

and (2);

       (e)     Pursuant to Fed. R. Crim. P.32.2@)(2)(8), unless doing     so is   impractical,

the court must enter the preliminary order of forfeiture sufficiently in advance of

sentencing to allow the parties to suggest revisions or modifications before the order

becomes    final as to the defendant at sentencing;

       (0      In accordance with this provision, the United States requests that this

Court enter a preliminary order of forfeiture against defendant JESUS VICENTE

ZAMBADA-NIEBLA as to the funds in the amount of $1,373,415,000 because the

property constitutes and is derived from the proceeds traceable to the defendant's

violation of Count One.

      (g)      Pursuant to   2l   U.S.C. S 853, and Subdivision (b)(3) of Rule 32.2 of the

Federal Rules of Criminal Procedure, upon entry of this Preliminary Order of

Forfeiture, this Court hereby authorizes the Attorney General or his designated

representatives    to conduct discovery to identifii or locate property subject to
forfeiture, including substitute assets, and to seize property ordered forfeited upon

such terms and conditions as set forth by this Court.

      (h)     Pursuant to 18 U.S.C.     S 853(a)(1)   and (2) and Fed. R. Crim. P.32.2, the

terms and conditions of this preliminary order of forfeiture shall be made part of the

sentence imposed against          the defendant and recited in any judgment               and
 Case: 1:09-cr-00383 Document #: 685 Filed: 05/30/19 Page 11 of 11 PageID #:5484




commitment order entered in the case. In accordance with Rule 32.2G)(a)(A), at

sentencing-or   at any time before sentencing if the defendant         consents-the

preliminary order of forfeiture, including the money judgment, will become final   as

to the defendant.

      (i)    This Court shall retain jurisdiction to take such additional action and

enter such further orders as may be necessary to implement and enforce this

preliminary forfeiture order.




                                      RUBEN CASTILLO
                                      United States District Judge


DATED:
